


Exhibit 10(63)

 

AMERICAN  INTERNATIONAL  GROUP,  INC.

2009 TARP RSU  AWARD  AGREEMENT

 

The Compensation and Management Resources Committee of the Board of Directors of
AIG, including any substitute or successor thereto (the “Committee”), has
awarded you TARP Restricted Stock Units (“RSUs”), based on the Committee’s
assessment of your performance.  This award agreement (this “Award Agreement”)
sets forth the terms and conditions of your award (this “Award”).

 


1.             STATUS OF AWARD; DEFINED TERMS.  THIS AWARD IS BEING PROVIDED TO
YOU AS AN EMPLOYEE SUBJECT TO THE DETERMINATION MEMORANDUM OF THE SPECIAL
MASTER, DATED AS OF DECEMBER 11, 2009 (THE “DETERMINATION”).  TO COMPLY WITH THE
DETERMINATION, THE AWARD IS INTENDED TO BE (A) A FORM OF COMPENSATION WHICH IS
NON-TRANSFERRABLE FOR THREE YEARS FOLLOWING GRANT, AS DESCRIBED IN
SECTION IV.B.1 OF THE DETERMINATION; AND (B) A FORM OF INCENTIVE COMPENSATION
PAID IN STOCK EQUIVALENTS WHICH IS NON-TRANSFERRABLE FOR ONE YEAR FOLLOWING
VESTING AND THREE YEARS FOLLOWING GRANT, AS DESCRIBED IN SECTION IV.B.1.C.II OF
THE DETERMINATION.  IN ADDITION, IN ORDER TO COMPLY WITH CERTAIN REQUIREMENTS
POTENTIALLY APPLICABLE TO YOU NOW OR IN THE FUTURE UNDER THE TARP STANDARDS FOR
COMPENSATION AND CORPORATE GOVERNANCE, INTERIM FINAL RULE, 31 C.F.R. PART 30
(THE “RULE”), THE AWARD IS INTENDED TO BE A GRANT OF “LONG-TERM RESTRICTED
STOCK” AS DEFINED IN THE RULE.  THE AWARD SHALL BE INTERPRETED IN ACCORDANCE
WITH THESE INTENTIONS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS
AWARD AGREEMENT HAVE THE MEANINGS GIVEN IN THE ATTACHED GLOSSARY OF TERMS.


 


2.             AWARD.  THE NUMBER OF RSUS SUBJECT TO THIS AWARD IS SET FORTH AT
THE END OF THIS AWARD AGREEMENT.  EACH RSU CONSTITUTES AN UNFUNDED AND UNSECURED
PROMISE OF AIG TO DELIVER (OR CAUSE TO BE DELIVERED) TO YOU, SUBJECT TO THE
TERMS OF THIS AWARD AGREEMENT, CASH EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE
OF COMMON STOCK ON THE PAYOUT DATE AS PROVIDED HEREIN.


 


3.             VESTING; PAYOUT.


 


(A)           VESTING.  EXCEPT AS PROVIDED IN THIS PARAGRAPH 3 AND IN PARAGRAPHS
4, 5, 6 AND 7, YOU SHALL BECOME VESTED IN THE RSUS ON THE SECOND ANNIVERSARY OF
THE DATE OF GRANT SPECIFIED AT THE END OF THIS AWARD AGREEMENT (THE “SCHEDULED
VESTING DATE”).  EXCEPT AS PROVIDED IN THIS PARAGRAPH 3 AND PARAGRAPH 6, IF YOUR
EMPLOYMENT TERMINATES FOR ANY REASON PRIOR TO THE SCHEDULED VESTING DATE, YOUR
RIGHTS IN RESPECT OF ALL OF YOUR RSUS SHALL TERMINATE, AND NO CASH SHALL BE PAID
IN RESPECT OF SUCH RSUS.


 


(B)           PAYMENT DATES.  SUBJECT TO PARAGRAPH 8, THE RSUS SHALL NOT BE
PAYABLE PRIOR TO THE FIRST ANNIVERSARY OF THE SCHEDULED VESTING DATE (THE
“INITIAL PERMITTED DATE”).  UNLESS THE RSUS FAIL TO BE VESTED ON THE SCHEDULED
VESTING DATE, THE RSUS SHALL BECOME PAYABLE ON THE FIRST DATE ON OR AFTER THE
INITIAL PERMITTED DATE AT WHICH:


 


(I)            WITH RESPECT TO 25% OF THE RSUS, AIG HAS REPAID AT LEAST 25% OF
THE AGGREGATE FINANCIAL ASSISTANCE RECEIVED UNDER THE TROUBLED ASSET RELIEF
PROGRAM (THE “TARP”);

 

--------------------------------------------------------------------------------



 


(II)           WITH RESPECT TO AN ADDITIONAL 25% OF THE RSUS (FOR A TOTAL OF 50%
OF THE RSUS), AIG HAS REPAID AT LEAST 50% OF THE AGGREGATE FINANCIAL ASSISTANCE
RECEIVED UNDER THE TARP;


 


(III)          WITH RESPECT TO AN ADDITIONAL 25% OF THE RSUS (FOR A TOTAL OF 75%
OF THE RSUS), AIG HAS REPAID 75% OF THE AGGREGATE FINANCIAL ASSISTANCE RECEIVED
UNDER THE TARP; AND


 


(IV)          WITH RESPECT TO THE REMAINDER OF THE RSUS, AIG HAS REPAID  100% OF
THE AGGREGATE FINANCIAL ASSISTANCE RECEIVED UNDER THE TARP (SUCH DATE AND THE
PAYMENT DATES SET FORTH IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH 2(B),
EACH A “PAYOUT DATE”).


 


(C)           PAYOUT.  EXCEPT AS PROVIDED IN THIS PARAGRAPH 3 AND IN PARAGRAPHS
4, 5, 7, 8 AND 9, THE RSUS SHALL BE PAID ON OR PROMPTLY FOLLOWING THE PAYOUT
DATE, AND IN ANY CASE WITHIN 30 DAYS OF THE PAYOUT DATE.


 


(D)           DEATH.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AWARD
AGREEMENT, IF YOU DIE, THE CONDITION SET FORTH IN PARAGRAPH 3(A) SHALL BE WAIVED
WITH RESPECT TO YOUR THEN-UNVESTED RSUS (SUCH THAT ANY THEN-UNVESTED OUTSTANDING
RSUS SHALL VEST) AND THE CASH CORRESPONDING TO YOUR OUTSTANDING RSUS SHALL BE
PAID TO THE REPRESENTATIVE OF YOUR ESTATE PROMPTLY AFTER THE LATER OF YOUR DEATH
AND THE PAYOUT DATE.


 


(E)           DELAY OF PAYMENT.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
DEFER PAYMENT OF RSUS OR PERMIT YOU TO ELECT TO DEFER PAYMENT OF RSUS, IN EACH
CASE IN A MANNER THAT CONFORMS TO THE REQUIREMENTS OF SECTION 409A(A)(4) OF THE
CODE.


 


4.             TERMINATION OF RSUS.


 


(A)           EXCEPT AS PROVIDED IN PARAGRAPHS 3(D) AND 6, YOUR RIGHTS IN
RESPECT OF YOUR OUTSTANDING UNVESTED RSUS SHALL IMMEDIATELY TERMINATE, AND NO
CASH SHALL BE PAID IN RESPECT OF SUCH UNVESTED RSUS, IF AT ANY TIME PRIOR TO THE
SCHEDULED VESTING DATE YOUR EMPLOYMENT WITH AIG TERMINATES FOR ANY REASON, OR
YOU ARE OTHERWISE NO LONGER ACTIVELY EMPLOYED BY AIG.


 


(B)           UNLESS THE COMMITTEE DETERMINES OTHERWISE, AND EXCEPT AS FURTHER
PROVIDED IN PARAGRAPH 5, YOUR RIGHTS IN RESPECT OF ALL OF YOUR RSUS (WHETHER OR
NOT VESTED) SHALL IMMEDIATELY TERMINATE, AND NO CASH SHALL BE PAID IN RESPECT OF
SUCH RSUS, IF AT ANY TIME PRIOR TO THE PAYOUT DATE:


 


(I)            YOU ATTEMPT TO HAVE ANY DISPUTE UNDER THIS AWARD AGREEMENT OR THE
PLAN RESOLVED IN ANY MANNER THAT IS NOT PROVIDED FOR BY PARAGRAPH 15; OR


 


(II)           ANY EVENT THAT CONSTITUTES CAUSE HAS OCCURRED; OR


 


(III)          YOU IN ANY MANNER, DIRECTLY OR INDIRECTLY, (A) SOLICIT ANY CLIENT
TO TRANSACT BUSINESS WITH A COMPETITIVE ENTERPRISE OR TO REDUCE OR REFRAIN FROM
DOING ANY BUSINESS WITH AIG OR (B) INTERFERE WITH OR DAMAGE (OR ATTEMPT TO
INTERFERE WITH OR DAMAGE) ANY RELATIONSHIP BETWEEN AIG AND ANY

 

2

--------------------------------------------------------------------------------



 


SUCH CLIENT OR (C) SOLICIT ANY PERSON WHO IS AN EMPLOYEE OF AIG TO RESIGN FROM
AIG OR TO APPLY FOR OR ACCEPT EMPLOYMENT WITH ANY COMPETITIVE ENTERPRISE; OR


 


(IV)          YOU FAIL TO CERTIFY TO AIG, IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE, THAT YOU HAVE COMPLIED, OR THE COMMITTEE
DETERMINES THAT YOU HAVE FAILED TO COMPLY, WITH ALL OF THE TERMS AND CONDITIONS
OF THIS AWARD AGREEMENT AS OF THE PAYOUT DATE.  BY ACCEPTING THE PAYMENT OF CASH
UNDER THIS AWARD AGREEMENT, YOU SHALL BE DEEMED TO HAVE REPRESENTED AND
CERTIFIED AT SUCH TIME THAT YOU HAVE COMPLIED WITH ALL THE TERMS AND CONDITIONS
OF THIS AWARD AGREEMENT.


 


(C)           UNLESS THE COMMITTEE DETERMINES OTHERWISE, IF THE PAYOUT DATE IN
RESPECT OF ANY OF YOUR OUTSTANDING RSUS OCCURS AND YOU HAVE NOT COMPLIED WITH
THE CONDITIONS OR YOUR OBLIGATIONS UNDER PARAGRAPH 4(B)(IV), ALL OF YOUR RIGHTS
WITH RESPECT TO YOUR OUTSTANDING RSUS SHALL TERMINATE IMMEDIATELY.


 


5.             REPAYMENT AND CLAWBACK.


 


(A)           IF, FOLLOWING THE PAYMENT OF CASH, THE COMMITTEE DETERMINES THAT
ALL TERMS AND CONDITIONS OF THIS AWARD AGREEMENT IN RESPECT OF SUCH PAYMENT WERE
NOT SATISFIED, AIG SHALL BE ENTITLED TO RECEIVE, AND YOU SHALL BE OBLIGATED TO
PAY AIG IMMEDIATELY UPON DEMAND THEREFOR, THE AMOUNT OF CASH PAID WITH RESPECT
TO THE PAYOUT DATE NET OF ANY TAXES WITHHELD.


 


(B)           IF AIG DETERMINES THAT THIS AWARD OR ANY PAYMENT MADE PURSUANT TO
THIS AWARD WAS BASED ON MATERIALLY INACCURATE FINANCIAL STATEMENTS (WHICH
INCLUDES, BUT IS NOT LIMITED TO, STATEMENTS OF EARNINGS, REVENUES OR GAINS) OR
ANY OTHER MATERIALLY INACCURATE PERFORMANCE METRIC CRITERIA, THEN (I) THE RSUS
SHALL BE FORFEITED OR, (II) FOLLOWING PAYMENT OF THE RSUS, AIG SHALL BE ENTITLED
TO RECEIVE, AND YOU SHALL BE OBLIGATED TO REPAY TO AIG IMMEDIATELY UPON DEMAND
THEREFOR, THE AMOUNT OF CASH PAID WITH RESPECT TO THE PAYOUT DATE.  THE
REPAYMENT DESCRIBED IN CLAUSE (II) OF THIS PARAGRAPH 5(B) SHALL BE NET OF ANY
TAXES WITHHELD ON THE ORIGINAL PAYMENT TO YOU, EXCEPT TO THE EXTENT THAT A
GREATER REPAYMENT IS REQUIRED BY THE RULE OR THE DETERMINATION.  AIG WILL
DETERMINE WHETHER A FINANCIAL STATEMENT OR OTHER PERFORMANCE METRIC CRITERIA IS
MATERIALLY INACCURATE IN ACCORDANCE WITH THE STANDARDS SET FORTH IN § 30.8 OF
THE RULE, OR ANY SIMILAR OR SUCCESSOR PROVISION APPLICABLE TO AIG AND IN EFFECT
FROM TIME TO TIME.


 


6.             DISABILITY.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AWARD AGREEMENT, BUT
SUBJECT TO PARAGRAPH 6(B), IF YOU BECOME SUBJECT TO DISABILITY, THE CONDITION
SET FORTH IN PARAGRAPH 3(A) SHALL BE WAIVED WITH RESPECT TO YOUR THEN
OUTSTANDING UNVESTED RSUS (SUCH THAT ANY THEN UNVESTED OUTSTANDING RSUS SHALL
VEST) AND THE CASH CORRESPONDING TO YOUR OUTSTANDING RSUS SHALL BE PAID TO YOU
PROMPTLY AFTER THE LATER OF THE DATE YOU BECOME SUBJECT TO DISABILITY AND THE
PAYOUT DATE, BUT ALL OTHER CONDITIONS OF THIS AWARD AGREEMENT SHALL CONTINUE TO
APPLY.


 


(B)           WITHOUT LIMITING THE APPLICATION OF PARAGRAPH 3(B) OR PARAGRAPH
3(C), YOUR RIGHTS IN RESPECT OF ANY OUTSTANDING RSUS THAT BECOME VESTED SOLELY
BY REASON OF PARAGRAPH 6(A) SHALL TERMINATE, AND NO CASH SHALL BE PAID IN

 

3

--------------------------------------------------------------------------------


 


RESPECT OF SUCH OUTSTANDING RSUS IF, FOLLOWING YOUR BECOMING SUBJECT TO
DISABILITY AND PRIOR TO THE PAYMENT OF CASH IN RESPECT OF SUCH OUTSTANDING RSUS,
YOU (I) FORM, OR ACQUIRE A 5% OR GREATER EQUITY OWNERSHIP, VOTING OR PROFIT
PARTICIPATION INTEREST IN, ANY COMPETITIVE ENTERPRISE OR (II) ASSOCIATE IN ANY
CAPACITY (INCLUDING, BUT NOT LIMITED TO, ASSOCIATION AS AN OFFICER, EMPLOYEE,
PARTNER, DIRECTOR, CONSULTANT, AGENT OR ADVISOR) WITH ANY COMPETITIVE
ENTERPRISE.


 


7.             NON-TRANSFERABILITY.  EXCEPT AS OTHERWISE MAY BE PROVIDED BY THE
COMMITTEE, THIS AWARD (OR ANY RIGHTS AND OBLIGATIONS HEREUNDER) MAY NOT BE SOLD,
EXCHANGED, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
OR HEDGED IN ANY MANNER (INCLUDING THROUGH THE USE OF ANY CASH-SETTLED
INSTRUMENT), WHETHER VOLUNTARILY OR INVOLUNTARILY AND WHETHER BY OPERATION OF
LAW OR OTHERWISE, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  ANY SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION,
OR OTHER DISPOSITION IN VIOLATION OF THIS PARAGRAPH 7 WILL BE NULL AND VOID AND
IF THIS AWARD IS HEDGED IN ANY MANNER IT WILL IMMEDIATELY BE FORFEITED.  ALL OF
THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT WILL BE BINDING UPON ANY
PERMITTED SUCCESSORS AND ASSIGNS.


 


8.             WITHHOLDING, CONSENTS, OTHER LIMITS AND LEGENDS.


 


(A)           YOU SHALL BE SOLELY RESPONSIBLE FOR ANY APPLICABLE TAXES
(INCLUDING, WITHOUT LIMITATION, INCOME AND EXCISE TAXES) AND PENALTIES, AND ANY
INTEREST THAT ACCRUES THEREON, INCURRED IN CONNECTION WITH YOUR AWARD. UNLESS
YOU OTHERWISE DIRECT, AIG WILL SATISFY APPLICABLE TAX WITHHOLDINGS AND MAKE
APPLICABLE DEDUCTIONS IN RESPECT OF YOUR AWARD AND PAY CASH PURSUANT TO
PARAGRAPH 3(C) IN RESPECT OF THE REMAINDER.  IN THE ALTERNATIVE, YOU MAY REMIT
CASH TO AIG (THROUGH PAYROLL DEDUCTION OR OTHERWISE), IN EACH CASE IN AN AMOUNT
SUFFICIENT IN THE OPINION OF AIG TO SATISFY SUCH WITHHOLDING OBLIGATION.


 


(B)           WITH RESPECT TO ANY FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA) TAX
OR OTHER EMPLOYMENT TAXES THAT MAY BE DUE IN RESPECT OF YOUR AWARD, AIG MAY
ACCELERATE THE PAYOUT OF RSUS UNDER THIS AWARD AGREEMENT IN ORDER TO SATISFY
SUCH TAXES.


 


(C)           YOUR RIGHT TO RECEIVE CASH PURSUANT TO THE AWARD IS CONDITIONED ON
THE RECEIPT TO THE REASONABLE SATISFACTION OF THE COMMITTEE OF ANY REQUIRED
CONSENT THAT THE COMMITTEE MAY REASONABLY DETERMINE TO BE NECESSARY OR
ADVISABLE.


 


(D)           NO AWARD GRANTED UNDER THIS AWARD AGREEMENT WILL INCREASE THE
AMOUNTS PAYABLE TO YOU PURSUANT TO AIG’S SEVERANCE PLANS AND ARRANGEMENTS.


 


9.             SECTION 409A.


 


(A)           THE RSUS ARE INTENDED TO BE PAID ON OR PROMPTLY FOLLOWING THE
FIRST DATE ON WHICH PAYMENT IS PERMISSIBLE UNDER BOTH THE DETERMINATION AND THE
PROVISIONS OF THE RULE REGARDING “LONG-TERM RESTRICTED STOCK”, AND THEREFORE TO
BE EXEMPT FROM SECTION 409A UNDER THE GUIDANCE PROVIDED IN THE RULE AND IN IRS
NOTICE 2009-92 (THE “GUIDANCE”).


 


(B)           TO THE EXTENT THAT AIG DETERMINES THAT THE PAYMENT SCHEDULE
SPECIFIED IN SECTION 3(B) OF THIS AWARD AGREEMENT IS NOT PERMISSIBLE UNDER THE

 

4

--------------------------------------------------------------------------------


 


GUIDANCE OR SECTION 409A, THEN THE PAYOUT DATE FOR ALL OF THE RSUS SHALL BE THE
INITIAL PERMITTED DATE, AND ALL OF THE RSUS SHALL BE PAID ON OR PROMPTLY
FOLLOWING THAT DATE.


 


10.          NO RIGHTS TO CONTINUED EMPLOYMENT.  NOTHING IN THIS AWARD AGREEMENT
SHALL BE CONSTRUED AS GIVING YOU ANY RIGHT TO CONTINUED EMPLOYMENT BY AIG OR
AFFECT ANY RIGHT THAT AIG MAY HAVE TO TERMINATE OR ALTER THE TERMS AND
CONDITIONS OF YOUR EMPLOYMENT.


 


11.          SUCCESSORS AND ASSIGNS OF AIG.  THE TERMS AND CONDITIONS OF THIS
AWARD AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, AIG
AND ITS SUCCESSOR ENTITIES.


 


12.          COMMITTEE DISCRETION.  SUBJECT TO PARAGRAPH 13, THE COMMITTEE SHALL
HAVE FULL DISCRETION WITH RESPECT TO THE INTERPRETATION OF THIS AWARD AGREEMENT
AND ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE IN CONNECTION WITH THIS
AWARD AGREEMENT (INCLUDING, WITHOUT LIMITATION, WHETHER YOU HAVE BECOME SUBJECT
TO DISABILITY), AND ITS INTERPRETATIONS, ACTIONS AND DETERMINATIONS SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


13.          AMENDMENT.  THE COMMITTEE RESERVES THE RIGHT AT ANY TIME TO AMEND
THE TERMS AND CONDITIONS SET FORTH IN THIS AWARD AGREEMENT; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, NO SUCH AMENDMENT SHALL MATERIALLY ADVERSELY
AFFECT YOUR RIGHTS AND OBLIGATIONS UNDER THIS AWARD AGREEMENT WITHOUT YOUR
CONSENT (OR THE CONSENT OF YOUR ESTATE, IF SUCH CONSENT IS OBTAINED AFTER YOUR
DEATH), AND PROVIDED, FURTHER, THAT THE COMMITTEE MAY NOT ACCELERATE OR POSTPONE
THE PAYMENT OF THE CASH DUE IN RESPECT OF RSUS TO A TIME OTHER THAN THE
APPLICABLE TIME PROVIDED FOR IN THIS AWARD AGREEMENT OR IN ACCORDANCE WITH
PARAGRAPH 9. ANY AMENDMENT OF THIS AWARD AGREEMENT SHALL BE IN WRITING SIGNED BY
AN AUTHORIZED MEMBER OF THE COMMITTEE OR A PERSON OR PERSONS DESIGNATED BY THE
COMMITTEE.


 


14.          ADJUSTMENT.  SUBJECT TO PARAGRAPH 13, THE COMMITTEE SHALL, IN ITS
SOLE DISCRETION, EQUITABLY ADJUST THE TERMS OF THIS AWARD TO PRESERVE THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE TO YOU FOR ANY
INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING
FROM A RECAPITALIZATION, SPIN-OFF, SPLIT-OFF, STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR EXCHANGE OF SHARES OF COMMON STOCK, MERGER, CONSOLIDATION, RIGHTS
OFFERING, SEPARATION, REORGANIZATION OR LIQUIDATION, OR ANY OTHER CHANGE IN THE
CORPORATE STRUCTURE OR SHARES OF AIG. NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, DECLINE TO ADJUST THE TERMS OF THIS AWARD
IF IT DETERMINES THAT SUCH ADJUSTMENT WOULD VIOLATE APPLICABLE LAW OR RESULT IN
ADVERSE TAX CONSEQUENCES TO YOU OR TO AIG.


 


15.          ARBITRATION; CHOICE OF FORUM.


 


(A)           ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN AIG AND YOU, ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AWARD AGREEMENT, SHALL BE FINALLY SETTLED
BY ARBITRATION IN NEW YORK CITY BEFORE, AND IN ACCORDANCE WITH THE RULES THEN
OBTAINING OF, THE NEW YORK STOCK EXCHANGE, INC. (THE “NYSE”) OR, IF THE NYSE
DECLINES TO ARBITRATE THE MATTER (OR IF THE MATTER OTHERWISE IS NOT ARBITRABLE
BY IT), THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AAA. PRIOR TO ARBITRATION, ALL CLAIMS
MAINTAINED

 

5

--------------------------------------------------------------------------------


 


BY YOU MUST FIRST BE SUBMITTED TO THE COMMITTEE IN ACCORDANCE WITH CLAIMS
PROCEDURES DETERMINED BY THE COMMITTEE. THIS PARAGRAPH IS SUBJECT TO THE
PROVISIONS OF PARAGRAPHS 15(B) AND (C) BELOW.


 


(B)           AIG AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
PARAGRAPH 15(A) OF THIS AWARD AGREEMENT. THIS INCLUDES ANY SUIT, ACTION OR
PROCEEDING TO COMPEL ARBITRATION OR TO ENFORCE AN ARBITRATION AWARD. AIG AND YOU
ACKNOWLEDGE THAT THE FORUM DESIGNATED BY THIS PARAGRAPH 15(B) HAS A REASONABLE
RELATION TO THIS AWARD AGREEMENT AND TO YOUR RELATIONSHIP WITH AIG.
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PRECLUDE AIG FROM BRINGING
ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER COURT FOR THE PURPOSE OF ENFORCING
THE PROVISIONS OF THIS PARAGRAPH 15.


 


(C)           THE AGREEMENT BY YOU AND AIG AS TO FORUM IS INDEPENDENT OF THE LAW
THAT MAY BE APPLIED IN THE ACTION, SUIT OR PROCEEDING AND YOU AND AIG AGREE TO
SUCH FORUM EVEN IF THE FORUM MAY UNDER APPLICABLE LAW CHOOSE TO APPLY NON-FORUM
LAW. YOU AND AIG HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH YOU OR AIG NOW OR HEREAFTER MAY HAVE TO PERSONAL
JURISDICTION OR TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY COURT REFERRED TO IN PARAGRAPH 15(B). YOU AND AIG UNDERTAKE NOT TO COMMENCE
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AWARD AGREEMENT IN ANY FORUM OTHER THAN A FORUM DESCRIBED IN THIS PARAGRAPH 15.
YOU AND (SUBJECT TO THE LAST SENTENCE OF PARAGRAPH 15(B)) AIG AGREE THAT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL AND NON-APPEALABLE JUDGMENT
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND
BINDING UPON YOU AND AIG.


 


(D)           YOU IRREVOCABLY APPOINT THE SECRETARY OF AIG AS YOUR AGENT FOR
SERVICE OF PROCESS IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AWARD AGREEMENT WHICH IS NOT ARBITRATED
PURSUANT TO THE PROVISIONS OF PARAGRAPH 15(A), WHO SHALL PROMPTLY ADVISE YOU OF
ANY SUCH SERVICE OF PROCESS.


 


(E)           YOU HEREBY AGREE TO KEEP CONFIDENTIAL THE EXISTENCE OF, AND ANY
INFORMATION CONCERNING, A DISPUTE DESCRIBED IN THIS PARAGRAPH 15, EXCEPT THAT
YOU MAY DISCLOSE INFORMATION CONCERNING SUCH DISPUTE TO THE ARBITRATOR OR COURT
THAT IS CONSIDERING SUCH DISPUTE OR TO YOUR LEGAL COUNSEL (PROVIDED THAT SUCH
COUNSEL AGREES NOT TO DISCLOSE ANY SUCH INFORMATION OTHER THAN AS NECESSARY TO
THE PROSECUTION OR DEFENSE OF THE DISPUTE).


 


(F)            YOU RECOGNIZE AND AGREE THAT PRIOR TO THE GRANT OF THIS AWARD YOU
HAVE NO RIGHT TO ANY BENEFITS HEREUNDER. ACCORDINGLY, IN CONSIDERATION OF THE
RECEIPT OF THIS AWARD, YOU EXPRESSLY WAIVE ANY RIGHT TO CONTEST THE AMOUNT OF
THIS AWARD, TERMS OF THIS AWARD AGREEMENT, ANY DETERMINATION, ACTION OR OMISSION
HEREUNDER BY THE COMMITTEE, OR ANY AMENDMENT TO THIS AWARD AGREEMENT (OTHER THAN
AN AMENDMENT TO WHICH YOUR CONSENT IS EXPRESSLY REQUIRED BY PARAGRAPH 13) AND
YOU EXPRESSLY WAIVE ANY CLAIM RELATED IN ANY WAY TO THE AWARD INCLUDING ANY

 

6

--------------------------------------------------------------------------------


 


CLAIM BASED ON ANY PROMISSORY ESTOPPEL OR OTHER THEORY IN CONNECTION WITH THIS
AWARD AND YOUR EMPLOYMENT WITH AIG.


 


16.          GOVERNING LAW.  THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.


 


17.          TARP RESTRICTIONS. PAYMENTS UNDER THIS AWARD AGREEMENT ARE SUBJECT
TO APPLICABLE REGULATIONS ISSUED BY THE U.S. DEPARTMENT OF THE TREASURY AND
APPLICABLE REQUIREMENTS OF AGREEMENTS BETWEEN AIG AND THE U.S. GOVERNMENT, AS
THE SAME ARE IN EFFECT FROM TIME TO TIME.  YOU MAY RECEIVE COMPENSATION UNDER
THIS AWARD AGREEMENT ONLY TO THE EXTENT THAT IT IS CONSISTENT WITH THOSE
REGULATIONS AND REQUIREMENTS.


 


18.          HEADINGS.  THE HEADINGS IN THIS AWARD AGREEMENT ARE FOR THE PURPOSE
OF CONVENIENCE ONLY AND ARE NOT INTENDED TO DEFINE OR LIMIT THE CONSTRUCTION OF
THE PROVISIONS HEREOF.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this Award
Agreement to be duly executed and delivered as of the Date of Grant.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Recipient:

 

 

 

 

 

Number of RSUs:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Scheduled Vesting Date:

 

 

 

 

Receipt

 

 

 

 

Acknowledged:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Street

 

 

 

 

 

 

 

 

 

 

 

 

 

City,

State

Zip Code

 

 

 

 

 

 

 

 

 

 

Social Security No./Local I.D. No.

 

 

8

--------------------------------------------------------------------------------


 

Glossary of Terms

 

Solely for purposes of this award of RSUs, the following terms shall have the
meanings set forth below. Capitalized terms not defined in this Glossary of
Terms shall have the meanings as used or defined in the Award Agreement.

 

“AIG” means American International Group, Inc. (or a successor entity thereof)
and its consolidated subsidiaries.

 

“Cause” means (i) your conviction, whether following trial or by plea of guilty
or nolo contendere (or similar plea), in a criminal proceeding (A) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Securities Exchange Act of 1934); (iii) your failure to perform your duties to
AIG; (iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which AIG or any of its
subsidiaries or affiliates is a member; (v) your violation of any AIG policy
concerning hedging or confidential or proprietary information, or your material
violation of any other AIG policy as in effect from time to time; (vi) your
engaging in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of AIG; or (vii) your engaging in any conduct detrimental to AIG. The
determination as to whether “Cause” has occurred shall be made by the Committee
in its sole discretion. The Committee shall also have the authority in its sole
discretion to waive the consequences of the existence or occurrence of any of
the events, acts or omissions constituting “Cause.”

 

“Client” means any client or prospective client of AIG to whom you provided
services, or for whom you transacted business, or whose identity became known to
you in connection with your relationship with or Employment by AIG.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto, and the applicable rulings and regulations thereunder.

 

“Common Stock” means the common stock of AIG, par value $2.50 per share, and any
other securities or property issued in exchange therefor or in lieu thereof.

 

“Competitive Enterprise” means a business enterprise that (i) engages in any
activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which AIG is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance and
insurance and re-insurance-related activities and financial services in the
United States and abroad.

 

“Consent” means, with respect to issuance of cash or any other action pursuant
to this Award Agreement, (a) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal,

 

9

--------------------------------------------------------------------------------


 

state, or local law, or law, rule or regulation of a jurisdiction outside the
United States, (b) any other matter that the Committee may deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made, (c) any and all other consents,
clearances and approvals in respect of the action by any governmental or other
regulatory body or any stock exchange or self-regulatory agency and (d) any and
all consents or other documentation required by the Committee.

 

“Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which you qualify for income replacement benefits under
AIG’s long-term disability plan for at least three months, or, if you do not
participate in such a plan, a period of disability during which you are unable
to engage in any substantial gainful activity by reason of any medically
determined physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

“Employment” means your performance of services for AIG, as an employee of AIG,
as determined by the Committee.

 

“Fair Market Value” means, with respect to a share of Common Stock on any day,
the closing price of a share of Common Stock on the New York Stock Exchange on
that day (or, if the New York Stock Exchange is closed on that day, on the next
following day on which the Common Stock is traded on that Exchange).  If the
Common Stock ceases to be listed or traded in the regular way on the New York
Stock Exchange, the Fair Market Value of Common Stock shall be determined by a
methodology approved by the Committee.

 

“Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance thereunder, in each case as they may be from time to
time amended or interpreted through further administrative guidance.

 

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

 

10

--------------------------------------------------------------------------------
